Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION 
Response to Amendment
Applicant’s amendment of the claims filed 23 March 2021 has been entered. Applicant’s remarks filed 23 March 2021 are acknowledged. 
Claims 1-78 are cancelled. Claims 101-113, 118-121 and 123, which were previously withdrawn as being drawn to the non-elected species, are rejoined herein. Claims 79-123 are pending and under examination.

Claim Objections Withdrawn
The objections to claims 79, 89, 92, 114 and 122 for minor informalities are withdrawn in response to Applicant’s amendment of the claims.

Claim Rejections Maintained
Double Patenting
Claims 79-123 remain rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of:
1)	U. S. Patent No. 7,473,678 (Application No. 11/159,533);
2)	U. S. Patent No. 7,799,754 (Application No. 11/704,685);
3)	U. S. Patent No. 9,161,967 (Application No. 12/631,731); 
4)	U. S. Patent No. 8,114,841 (Application No. 11/601,376);
5)	U. S. Patent No. 7,943,573 (Application No. 12/368,242);

7)	U. S. Patent No. 8,106,008 (Application No. 12/513,491);
8)	U. S. Patent No. 8,399,409 (Application No. 13/349,413); and
11)	U.S. Patent No. 10,258,566 (previously, Application No. 12/819,093).
The rationales of the double patenting rejections are as initially set forth in the Office Action mailed on April 5, 2018 (see pages 6-9).

Claims 79-123 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of:
 9)	U. S. Application No. 15/211,979;
10)	U. S. Application No. 15/211,965;
13)	U. S. Application No. 15/211,994; and
14)	U. S. Application No. 15/211,986.
The rationales of the double patenting rejections are as initially set forth in the Office Action mailed on April 5, 2018 (see pages 9-11).

Regarding the rejoined claims 101-113, 118-121 and 123, these claims are included in the nonstatutory double patenting rejections. As set forth in the Office Action mailed on April 5, 2018 (see pages 9-11), the claims of all of the patents and the claims of all of the co-pending applications also recite an implant material or a composition comprising a porous calcium phosphate and collagen incorporated therein a PDGF solution. Therefore, the rejoined claims are anticipated by the claims of the patents and the co-pending applications.



Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 19, 2021